President.
The opinion of justice Buller, in the case of Oswald v. Legh, seems to set the law on this subject on proper grounds. That was a far stronger case than this. This is a bond of but eighteen years standing. A war of eight years had just commenced before the date of the bond, and seemed soon to destroy all property, confidence, and credit. Paper money rendered it dangerous for any creditor to demand a debt. The defendant left New-Jersey immediately after. The presumption ought to be strong indeed, to counteract all thefe circumstances.
Verdict for the plaintiff for 81l. 11s. 4d.